On July 1,2004, the defendant was sentenced to the following: Counts I-III: Five (5) years on each count in the Montana Women’s Prison, for the offense of Forgery, all felonies; Count IV: Five (5) years in the Montana Women’s *38Prison, for the offense of Issuing Bad Checks, Common Scheme, a felony. Counts I and II shall run consecutively. Counts III and IV shall be suspended; shall run concurrently with each other and consecutively to Counts I and II.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Margaret Borg. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 1st day of April, 2005.
DATED this 13th day of April, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.